Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 12/22/21. Claim 17 is pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by 
Proctor US 2002/0091633 A1 (previously cited).
Proctor teaches:
With respect to claim 17, A portable apparatus comprising: a reader configured to capture information from a transaction card (magnetic credit card reader slot 46; paragraph 0010); and a controller configured to convert the captured card information into an analog audio signal and communicate the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Nos. 8,534,554 B1; 9,311,637 B2; 8,281,998 B2; 9,016,566 B2; and 9,269,084 B2 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claim of the instant application are contained within the claims of the above referenced patents. The claim of the instant application is broader in scope than the claims of the above referenced applications. The instant application and the patents teach a portable apparatus comprising: a reader configured to capture information from a transaction card; and a controller configured to convert the captured card information into an analog audio signal and communicate the analog audio signal over a communication link to a hands free jack of a mobile phone. 

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. Applicant argues the prior art of Proctor US 2002/0091633 A1 provides no disclosure of a “controller” or “circuitry” to generate an analog-audio signal suitable for communicating “to a hands-free jack of a mobile phone”. The Examiner disagrees. Proctor teaches” terminal 36 operates conventionally, and includes what is essentially a modem that converts the scanned or entered data to be sent from a digital form to a modulated tonal pattern transmissible via conventional telephone lines; it further operates to . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH